Appeal by the defendant from an order of the Supreme Court, Queens County (Wong, J.), dated June 14, 2004, which, after a hearing, pursuant to Correction Law article 6-C, designated him a level two sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s determination designating him a level two sex offender was supported by clear and convincing evidence, and thus, should not be disturbed (see Correction Law § 168-n [3]; People v Brown, 7 AD3d 595 [2004]). Prudenti, P.J., Adams, Rivera and Fisher, JJ., concur.